434 So. 2d 59 (1983)
Frederick L. WILSON, Appellant,
v.
STATE of Florida, Appellee.
No. AO-270.
District Court of Appeal of Florida, First District.
July 13, 1983.
P. Douglas Brinkmeyer, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., Kathryn L. Sands, Asst. Atty. Gen., for appellee.
WENTWORTH, Judge.
Appellant seeks review of his convictions and sentences for armed burglary and two armed robberies. We affirm because we find that the lower court did not err in admitting evidence of a witness's prior consistent statement over objection on the ground that it was just redundant reinforcement of testimony on direct examination. Appellant's argument here addresses only the court's ruling that there were inferences of recent fabrication during cross examination sufficient to permit use of the statement in rebuttal.
The record reflects that defense counsel extensively questioned the witness as to the circumstances of her own plea negotiations and the state's sentencing recommendation, and as to the circumstance that the witness's sentencing proceeding was being delayed until after appellant's trial. The witness's *60 prior statement was made at the time of her arrest, before any plea negotiations or related events occurred. We conclude that the court properly permitted use of the statement to rebut defense counsel's implied assertion of improper influence, motive, or recent fabrication. See McElveen v. State, 415 So. 2d 746 (Fla. 1st DCA 1982); § 90.801(2)(b), Florida Statutes.
The order appealed is affirmed.
ROBERT P. SMITH, Jr., and ZEHMER, JJ., concur.